DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/13/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-8, 10, 12-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 10, 12, 18, 21 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Didow et al. (US Pub. No. 2006/0114356) in view of Song et al. (US Pub. No. 2012/0092519).

wherein the illumination system comprises a transmission surface diffuser (110) and a back light (600) for illuminating a rear side of the transmission surface diffuser, wherein the light surface is formed by a front side of the transmission surface diffuser opposite the rear side;
wherein the illumination system is configured such that the light surface surrounds the scene location on all sides (para. 30) [claims 2 & 3];
wherein the illumination comprises a reflector that reflects light in the direction of the scene location (Fig. 2B) [claim 12].
Didow does not specifically teach or suggest the illumination system comprises controllable illuminants whose luminous intensity and/or luminous color is controlled to form a time-variable and locally variable keying background; wherein the illuminants comprises LEDs, LASER or thermal illuminants [claim 10].
Song teaches an illumination system comprises controllable illuminants whose luminous intensity and/or luminous color is controlled to form a time-variable and locally variable keying background; wherein the illuminants comprises LEDs, LASER or thermal illuminants (para. 38).
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate controllable illuminants as taught by Song within said illumination system in order to facilitate a detection of the features of the foreground object (Song’s para. 39).
Regarding claims 18 and 21 Didow, as modified by Song, teaches a recording system for recording a scene location, comprising: an illumination system according to claim 1 for illuminating the scene location, wherein the illumination system is configured to emit light from a light surface that forms a keying background for recording the scene location; and 
at least one camera (550) for recording the scene location with the keying background;

Regarding claim 26, Didow, as modified by Song, teaches a method for recording a scene by means of a recording system according to claim 18 above. 
Claims 5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Didow in view of Song, and further in view of Terres Bolos (US Pub. No. 2016/0116827).
Regarding claims 5 and 20, Didow, as modified by Song, teaches all the claim limitations except for the illumination system comprises one or more camera openings in the light surface through which one or more camera may record the scene. Terres Bolos teaches an illumination system (13) comprises one or more camera openings in the light surface through which one camera each record the scene location (Fig. 2). It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify said illumination system to includes one or more camera openings in the light surface as taught so that there is uniform lighting for the images taken at different angles (Terres Bolos’s para. 11).
Claims 6-8, 17, 19 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Didow in view of Song, and further in view of Liv (US Pub. No. 2018/0151000).
Regarding claims 6-8, Didow, as modified by Song, teaches all the claimed limitations except for the illumination system comprises several camera openings through which one camera each may record the scene location [claim 6]; wherein the camera openings are distributed around the scene location [claim 7]; wherein the camera openings are arranged around the scene location at the same angular distance from each other [claim 8].
Liv teaches an illumination system comprises several camera openings through which one camera each may record the scene location (Fig. 6, the cameras 33 are being positions in the openings between the lights elements 31); wherein the camera openings are distributed 
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate a plurality of cameras as taught by Liv within said illumination system in order to facilitate the capturing of a foreground object in multiple angles.
Regarding claim 17, Didow, as modified by Song, teaches all the claimed limitations except for the light surface is essentially cylindrical. Liv teaches an illumination system comprises a cylindrical light surface (para. 46). Thus, it would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the light surface into a cylindrical shape as taught since it is disclosed that changing the shape of the light surface only involves a routine skill of one having an ordinary skill in the art (Liv’s para. 46).
Regarding claim 19, Didow, as modified by Song, teaches all the claimed limitations except for the at least one camera comprises at least one set of cameras that form a multifocal basis system. Liv teaches a recording system comprises at least one set of cameras that form a multifocal basis system (para. 54). Thus, it would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate a set of cameras as taught by Liv within said recording system in order to facilitate capturing of the movement of a foreground object. 
Regarding claim 23, Didow, as modified by Song, teaches all the claimed limitations except for the at least one camera comprises an active depth sensor. Liv teaches the camera comprises an active depth sensor (para. 52, last 3 lines). Thus, it would have been obvious to one having an ordinary skill in the art to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate an active sensor as taught within said recording system in order to facilitate a distance sensing operation.
.
Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Didow in view of Song, and further in view of Graham (GB 2,321,565).
Regarding claims 13-15, Didow, as modified by Song, teaches all the claimed limitations except for a controller that performs a synchronization between one or several cameras recording the scene location and a modulation of the emitted light [claim 13]; wherein the controller is configured to modulate the emitted light in such a way that the emission of the light is limited to an integration time of the one or several cameras [claim 14]; and the controller configured to control the illumination system such that the keying background for each camera position from which the recording scene is intended comprises a portion surrounding a silhouette of a projection of an object in the scene location from the respective camera position onto the light surface, the portion differing in color and/or brightness from its surroundings of the portion [claim 15].
Graham teaches an illumination system comprises a controller that performs a synchronization between one or several cameras recording the scene location and a modulation of the emitted light (pg. 15, para. 3); wherein the controller is configured to modulate the emitted light in such a way that the emission of the light is limited to an integration time of the one or several cameras (pg. 15, para. 3); and the controller configured to control the illumination system such that the keying background for each camera position from which the recording scene is intended comprises a portion surrounding a silhouette of a projection of an object in the scene location from the respective camera position onto the light surface, the portion differing in color and/or brightness from its surroundings of the portion (pg. 10, 2nd para.).

Regarding claim 25, Didow, as modified by Song, teaches all the claimed limitations except for an object identifier for a run localization of an object in the scene location based on a recording material acquired by the at least one camera, wherein the illumination system comprises a controller configured to control illumination system such that the keying background for each camera comprises a portion surrounding a silhouette of a projection of the object from a camera position of the camera in the scene location onto the light surface, the portion differing in color and/or brightness from its surrounding of the portion [claim 25].
Graham teaches a recording system comprises an object identifier for a run localization of an object in the scene location based on a recording material acquired by the at least one camera, wherein the illumination system comprises a controller configured to control illumination system such that the keying background for each camera comprises a portion surrounding a silhouette of a projection of the object from a camera position of the camera in the scene location onto the light surface, the portion differing in color and/or brightness from its surrounding of the portion (pg. 10, 2nd para.) [claim 25].
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate an object identifier as taught by Graham within said recording system in order to facilitate a detection and distinction of a foreground object.
Claims 16 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Didow in view of Song. 
	Regarding claims 16 and 22, Didow, as modified by Song, teaches all the claimed limitations except for the key color for background discrimination is white, however it would have been obvious to one having an ordinary skill in the art before the effective filing date of the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MINH Q. PHAN
Primary Examiner
Art Unit 2852